OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d).  All of the CERTIFIED copies of the priority documents have been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).

Specification
The abstract is acceptable.
The title is acceptable.

Drawings
The drawing sheet filed 31 AUG 2021 are approved.

Claim Rejections - 35 U.S.C. § 112
Withdrawn since the offending devices are no longer claimed (“a device to tilt the container” and “a device to drive the container”).  However, the examiner maintains that the specification is devoid of the corresponding structure that performs the tilting and driving functions previously recited in claim 1 and 13 as required under the canopy of 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 7, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MURER (US 3219322).
MURER discloses in at least Figures 1-6, 9, and 10 a bladeless mixer apparatus for mixing a liquid (47), comprising: a cylindrical or truncated cone-shaped receptacle (11) having an axis A and a radius R (see figures 5, 6), the radius R being .

Claims 1, 7, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BUHRER (US 3277540).
BUHRER discloses in Figures 1-3 a bladeless mixer for mixing a liquid  comprising: a cylindrical or truncated cone-shaped receptacle1 having an axis A and a radius R, the radius R being the shortest distance between the axis A of the receptacle and a sidewall 21 of the receptacle, the liquid to be mixed being placed in the receptacle 1 and having an exposed surface (see figure 2) at a height H measured along the axis A; a member 14 for tilting the receptacle so that the axis A forms a non-zero angle a relative to the vertical direction; a member 5 for imparting a rotational movement to the receptacle 1 about the axis A and at an angular speed of rotation Ω; the container possessing an aspect ratio H/R of height H over radius R.  
*  *  *
With further regard to the references above, the recited height H of the liquid in the container is not a structural feature of the mixer and is effectively immaterial to the patentability of the apparatus because “[e]xpressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).   Accordingly, the recitation of the height H of the liquid in the container and the liquid itself constitute a substance that is processed by the claimed apparatus (the material worked upon - the liquid) that is not germane to the patentability of the apparatus itself.  Following that argument, the recited unstable resonance of an inertial eigenmode of the liquid to be mixed is clearly related to said substance and is not germane to the patentability of the mixer apparatus itself.  See MPEP 2115.
The manner in which the recited container is driven or tilted (e.g., the angle of tilting and the angular speed of rotation) recites no further structure and as held in In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967), "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself."  See MPEP 2115.   Nevertheless, the prior art devices disclose the tilting and rotating capabilities of the container as expressed in the rejections.
APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128  In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971);In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).
Accordingly, a fundamental analysis of apparatus claims 1, 7, 9, and 12 reveals the only structure recited (exclusive of the material(s) worked upon and operational aspects) are a container having an axis and a radius which is clearly anticipated by the references above.  Although present in the prior art applied above, the examiner argues all containers are capable of being tilted or rotated if connected to suitable drive means capable of such motion.  The record is clear that the instant disclosure offers nothing regarding tilting devices or rotational devices for a container that possess novelty or exhibit unobvious characteristics.

Allowable Subject Matter
Method claim 13 is allowed.

Conclusion
The apparatus claims fall victim to the prior art as outlined above.  The method claim 13 is not contemplated by the prior art since the recited aspects of the liquid and operations associated with the container must be given patentable weight, unlike the apparatus version.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Charles Cooley in Art Unit 1774 at telephone number 571-272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.    


/CHARLES COOLEY/Examiner, Art Unit 1774   
Phone:  571-272-1139                                                                                                                                                                                                     

								





9 September 2021